[Cite as In re L.T., 2021-Ohio-4499.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: L.T.                                           C.A. No.       29987



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE No.   DN 20 11 0774

                                 DECISION AND JOURNAL ENTRY

Dated: December 22, 2021



        CALLAHAN, Judge.

        {¶1}     Appellant Mother appeals the judgment of the Summit County Court of Common

Pleas, Juvenile Division, that adjudicated her child dependent. This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of L.T. (d.o.b. 11/20/2020). The child’s paternity

has not been established. Mother is also the parent to three older children, all of whom reside

with relatives outside of Mother’s care.

        {¶3}     Summit County Children Services Board (“CSB” or the “agency”) investigated a

referral shortly before L.T.’s birth regarding the child’s siblings. Mother was staying briefly in

the maternal grandmother’s (“Grandmother”) home with her three children. She submitted to two

oral swabs at the agency’s request. Both tests were positive for methamphetamine. Grandmother

required Mother to vacate Grandmother’s home due to Mother’s drug use. For over two weeks,
                                                     2


Mother’s whereabouts were unknown to the agency and Mother’s family until she gave birth to

L.T. Mother tested positive for methamphetamine use at the child’s birth.

        {¶4}    L.T. was born on a Friday. Although the infant was healthy enough to be released

from the hospital over the weekend, CSB asked the hospital to delay the child’s release so that

the agency could file a complaint alleging the child’s dependency and abuse in the juvenile court

on Monday. The hospital agreed not to discharge the infant so that the agency could file its

complaint. Although Mother was medically discharged, the hospital offered her the opportunity

to remain as a guest in the hospital to care for L.T. Mother declined to stay at the hospital and

failed to visit with L.T. during the child’s stay.

        {¶5}    CSB filed a complaint in which it alleged that L.T. was an abused and dependent

child. The agency filed companion cases at the same time regarding L.T.’s three siblings,

although the details of those complaints are not in the record. As to L.T., CSB alleged that

Mother had a long history of drug use; that she had used methamphetamine throughout her

pregnancy; that she had a lengthy child welfare history in another county arising out of her

substance abuse issues; that her housing situation was unstable; and that she was awaiting

sentencing in another county on multiple felony drug-related charges, including two felonies of

the third degree. The agency requested an emergency order of temporary custody of L.T., while

it requested temporary custody of the three siblings to Grandmother and the maternal great

grandmother under the agency’s protective supervision.

        {¶6}    At the shelter care hearing for L.T., Mother appeared with counsel and stipulated

to findings of probable cause for the child’s removal and that CSB had used reasonable efforts to

prevent the child’s removal. The juvenile court granted an emergency order of temporary

custody.
                                                 3


       {¶7}    The matter proceeded to an adjudicatory hearing before the magistrate.

Thereafter, the magistrate issued a decision dismissing the complaints regarding L.T. and the

child’s siblings, after finding that CSB had failed to prove its allegations by clear and convincing

evidence. CSB filed timely objections, asserting that it had presented clear and convincing

evidence to support the children’s adjudications as, at a minimum, dependent children; and that it

would supplement its objections after the filing of the hearing transcript. The agency later filed

its supplemental objections, citing to evidence regarding, inter alia, Mother’s drug use during

pregnancy and shortly before the child’s birth, Mother’s failure to visit the child in the hospital,

and Mother’s lack of stable housing.

       {¶8}    Mother filed a brief in opposition to CSB’s objections. She argued that there was

no evidence that Mother’s drug use caused any harm to the child who was born healthy.

Although she did not dispute the instability of her housing situation, Mother argued that L.T. was

not prospectively dependent because Mother had prearranged through a voluntary custody

agreement for a suitable couple to take legal custody of the infant upon the child’s discharge

from the hospital.

       {¶9}    The juvenile court held a hearing on the objections, during which the attorneys,

including the guardian ad litem, were permitted to present arguments. CSB withdrew its

objections as to the dismissal of the siblings’ cases as Mother had brought them to

Grandmother’s home. After reviewing the transcript of the adjudicatory hearing, the juvenile

court issued a judgment sustaining CSB’s objections relating to L.T.’s case. The trial court found

that L.T. was a dependent child, but not abused. In support of its dependency finding, the

juvenile court found that at the time alleged in the complaint Mother was using drugs, was not
                                                  4


employed, had no stable housing, and had not made any definitive secure arrangements for the

child. Mother filed a timely appeal and raises one assignment of error for review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       FOUND THE CHILD TO BE A DEPENDENT CHILD UNDER R.C.
       2151.04(C), AS THAT FINDING WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

       {¶10} Mother argues that the juvenile court erred by adjudicating L.T. a dependent child

when that finding was against the manifest weight of the evidence. This Court disagrees.

       {¶11} Juvenile abuse, neglect, and dependency cases are initiated by the filing of a

complaint. See Juv.R. 22(A); Juv.R. 10; R.C. 2151.27(A). The complaint is “the legal document

that sets forth the allegations that form the basis for juvenile court jurisdiction.” Juv.R. 2(F). The

juvenile court must base its adjudication on the evidence adduced at the adjudicatory hearing to

support the allegations in the complaint. See In re Hunt, 46 Ohio St.2d 378, 380 (1976). If

allegations in the complaint are not proved by clear and convincing evidence at the adjudicatory

hearing, the juvenile court must dismiss the complaint. Juv.R. 29(F)(1); R.C. 2151.35(A)(1).

Clear and convincing evidence is that which will “produce in the mind of the trier of facts a firm

belief or conviction as to the facts sought to be established.” (Internal quotations omitted.) In re

Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio St.

469 (1954), paragraph three of the syllabus.

       {¶12} This Court reviews as follows:

       In determining whether the juvenile court’s adjudication of dependency is against
       the manifest weight of the evidence, this court [reviews] the entire record, weighs
       the evidence and all reasonable inferences, considers the credibility of witnesses
       and determines whether in resolving conflicts in the evidence, the [trier of fact]
                                                 5


        clearly lost its way and created such a manifest miscarriage of justice that the
        [adjudication] must be reversed[.]

(Alterations sic.) In re R.L., 9th Dist. Summit No. 28387, 2017-Ohio-4271, ¶ 8, quoting In re

C.S., 9th Dist. Summit No. 26178, 2012-Ohio-2884, ¶ 5, quoting In re A.W., 195 Ohio App.3d

379, 2011-Ohio-4490, ¶ 8 (9th Dist.).

        {¶13} Mother challenges the finding that L.T. is dependent pursuant to R.C. 2151.04(C)

which defines “dependent child” as one “[w]hose condition or environment is such as to warrant

the state, in the interests of the child, in assuming the child’s guardianship[.]” This Court

recognizes that

        [a] dependency finding under R.C. 2151.04(C) does not require specific parental
        fault; rather the focus is on the child’s situation to determine whether the child is
        without proper or adequate care or support. The conduct of the parent is relevant
        only insofar as it forms a part of the child[ ]’s environment and it is significant
        only if it has a detrimental impact on [him].

(Internal citations and quotations omitted.) In re A.S., 9th Dist. Summit No. 29472, 2020-Ohio-

1356, ¶ 10, quoting In re I.T., 9th Dist. Summit Nos. 27513, 27560, and 27581, 2016-Ohio-555,

¶ 32.

        {¶14} As an initial matter, Mother appears to argue that CSB has forfeited any

arguments on appeal that (1) the child was prospectively dependent, and (2) Mother had failed to

make arrangements for the child’s placement with suitable caregivers upon L.T.’s discharge from

the hospital after birth, because the agency did not properly raise those arguments in its

objections before the juvenile court. Accordingly, Mother argues that the juvenile court was

precluded from relying on such findings when adjudicating L.T. a dependent child.
                                                 6


        {¶15} A review of the judgment entry indicates that the juvenile court did not make any

finding of prospective dependency.1 As to the juvenile court’s finding that Mother had not made

definitive arrangements for the child’s safe placement with alternate caregivers, that is merely

one fact underlying the issue clearly raised by CSB in its objections. Specifically, the agency

argued in its objections that the child’s environment warranted the State’s intervention and

guardianship of L.T. because Mother could not meet the child’s basic needs, including the

provision of a safe and stable home. That Mother had not arranged for placement of the child

with appropriate caregivers in the absence of Mother’s own stable housing is merely one factual

basis relating to the ultimate issue of the child’s environment. Accordingly, the juvenile court

was not precluded from relying on this evidence in support of its dependency adjudication as

CSB had preserved the issue regarding its presentation of clear and convincing evidence of

dependency in its objections. As the agency raised the issue in its objections, it is therefore also

preserved for appeal. Mother’s argument that CSB was precluded from developing with

specificity in its supplemental objections the evidentiary issue it raised in its initial timely

objections is not well taken as it disregards the purpose of supplementing objections in

consideration of a later-filed transcript.

        {¶16} At the adjudicatory hearing, CSB presented evidence that Mother admitted using

methamphetamine during her pregnancy with L.T., including shortly prior to the child’s birth.

Although Mother was staying with her three older children in Grandmother’s home late in her

pregnancy with L.T., Grandmother made Mother leave the home a few weeks before she gave

birth due to Mother’s ongoing drug use. Mother admitted that she did not have stable housing



        1
         This Court does not here make any conclusion regarding the applicability of evidence of
prospective dependency to support an adjudication of dependency pursuant to R.C. 2151.04(C).
                                                7


after she left Grandmother’s home. Accordingly, Mother’s drug use, irrespective of whether it

had any effect on L.T.’s health or development prior to birth, created Mother’s housing

instability and, concomitantly, impacted the stability of the child’s home environment. As

Mother had no stable home to which she could bring the child, the child’s environment

warranted intervention by the State, unless Mother had otherwise made arrangements for the

child’s care with suitable caregivers. See In re F.R., 9th Dist. Lorain No. 14CA010543, 2015-

Ohio-1877, ¶ 9, quoting In re Riddle, 79 Ohio St.3d 259, 263 (1997) (agreeing with the rationale

of other courts to conclude that “if a child is receiving proper care from relatives to whom the

parent had entrusted the child’s care, then the child is not a dependent child under R.C.

2151.04.”).

       {¶17} In this case, the only evidence at the adjudicatory hearing regarding Mother’s

entrustment of the child’s care to others was elicited from CSB’s witnesses. The hospital social

worker where Mother gave birth testified that Mother had admitted that she had an open child

welfare case with CSB regarding her older children and that she was “hoping that a friend of her

mother could take custody of the new baby at least temporarily.” The social worker further

testified that Mother declined to stay in the hospital with L.T. because “she was afraid of getting

attached when she knew she wouldn’t have custody of the baby[,]” and also because she wanted

to “meet with the person she was hoping would get custody of the baby.” In addition, the CSB

caseworker testified that Mother told her that she intended to give L.T. to a certain couple. There

was no evidence, however, that Mother had made any definitive arrangements for the infant’s

care with the couple or even that the couple had agreed to care for the child upon the child’s

release from the hospital.
                                                8


       {¶18} Mother argues that, even though she had not secured arrangements for L.T.’s care

before the agency filed its complaint, the juvenile court should have considered evidence of

Mother’s subsequent agreement with the couple for the child’s care after the agency filed its

complaint. Mother effectively argues that evidence of curative measures taken by a parent to

address agency concerns underlying allegations in the complaint can militate against a finding of

dependency.

       {¶19} This Court has held:

       While it may be a factor relating to disposition, it is unnecessary that the original
       reason for the finding of dependency exist at the time of the dispositional hearing.
       R.C. 2151.23(A)(1) requires the juvenile court to decide the issue of dependency
       as of the date or dates specified in the complaint, and not as of any other date.

Hood v. Hood, 9th Dist. Summit No. 14957, 1991 WL 123045, * 2 (Jul. 3, 1991), citing 2

Anderson, Ohio Family Law, Section 19.19, at 297-298 (2d Ed.1989). We later clarified that,

while evidence of circumstances that occurred after the date(s) specified in the complaint was not

necessarily inadmissible at the adjudicatory hearing, we did not overrule Hood. In re J.A., 9th

Dist. Summit No. 24332, 2009-Ohio-589, ¶ 10, citing In re D.B., 9th Dist. Medina Nos.

03CA0015-M and 03CA0018-M, 2003-Ohio-4526, ¶ 15.

       {¶20} Mother’s argument has no relevance to this case, however. There was in fact no

evidence presented at the adjudicatory hearing that Mother had finalized any arrangements with

any other person to provide for the care of L.T. upon the child’s release from the hospital after

birth. The only evidence presented was that Mother had hoped that a couple she identified would

care for the infant when she was unable to do so. The juvenile court did not err in failing to
                                                9


consider evidence that was not before it, even if evidence of curative measures taken by Mother

after the agency filed its complaint would have been admissible in this case.2

       {¶21} Based on a review of the evidence, this is not the exceptional case where the trier

of fact clearly lost its way and created a manifest miscarriage of justice by adjudicating L.T. a

dependent child. The clear and convincing evidence supports the finding that L.T.’s environment

created a substantial risk and warranted the state in assuming L.T.’s guardianship in the child’s

interest. Mother had no safe and stable home where she could have brought the child after birth.

She lost her appropriate housing with Grandmother due to Mother’s drug use and the potential

risks of that use which Grandmother refused to tolerate. Mother had not secured another

appropriate placement for L.T., as she only hoped that a certain couple would care for the infant.

There was no evidence presented at the adjudicatory hearing that Mother’s chosen couple had

agreed to become caregivers for the child. Accordingly, the juvenile court’s judgment

adjudicating L.T. a dependent child is not against the manifest weight of the evidence. Mother’s

assignment of error is overruled.

                                               III.

       {¶22} Mother’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.



       2
           This Court takes no position whether such evidence would have been admissible here.
                                                10


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



CARR, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

LINDA SELL, Guardian ad Litem.